Exhibit 99.2 AcelRx Pharmaceuticals ’ ARX-04 Phase 3 Trial met its Primary Endpoint, Reduced Pain Intensity in ER Patients with Moderate-to-Severe Acute Pain - Topline SAP302 R esults P resented at Military Health System Research Symposium - REDWOOD CITY, Calif. – August 15, 2016 AcelRx Pharmaceuticals, Inc. (Nasdaq: ACRX), a specialty pharmaceutical company focused on the development and commercialization of innovative therapies for the treatment of moderate-to-severe acute pain, reported topline results from the single-arm, open-label Phase 3 SAP302 trial (
